Per Curiam. Reynaldo Meekins was found guilty of delivery of a controlled substance, marijuana. He has lodged the record on appeal and now seeks to have this court set an appeal bond in a reasonable amount so that he may be released pending disposition of the appeal.  Our supreme court in Perry v. State, 275 Ark. 170, 628 S.W.2d 304 (1982), recognized that appeal bonds are governed by Arkansas Rules of Criminal Procedure 36.5, 36.6, and 36.7. Under the authority of that case, and the rules cited, appeal bonds are normally decided by the trial court in the first instance. Appellant here does not allege that he made a request to the trial court to set bond while jurisdiction lay there. As appellant failed to move to have the trial court set bond, this court will not consider his request. The motion is, therefore, denied.